DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JD RESTORATION INC,
                              Appellant,

                                     v.

    UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                               No. 4D17-2415

                               [May 16, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502016CA011733XXXXMB.

  Gray Proctor of Fox & Loquasto, P.A., Richmond, Virginia, and
Mordechai L. Breier of Consumer Law Office, P.A., North Miami Beach, for
appellant.

   Sara M. Sandler and John P. Joy of Walton Lantaff Schroder & Carson,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Quiroga v. Citizens Prop. Ins. Corp., 34 So. 3d 101 (Fla.
3d DCA 2010).

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.